       Case: 3:20-cv-00674-wmc Document #: 1 Filed: 07/22/20 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN


H.A., by her mother, Jennifer Jacobson,

             Plaintiff,

      v.                                                  Case No: 20cv674

THE CUBA CITY SCHOOL DISTRICT,

             Defendant.


                                   COMPLAINT



      NOW COMES the plaintiff, H.A., by her mother, Jennifer Jacobson, by Paul

A. Kinne of Gingras, Thomsen & Wachs, who hereby submits the following:

                          NATURE OF PROCEEDINGS

      1.     This case is being brought pursuant to Title II of the Americans with

Disabilities Act and the Rehabilitation Act, whereby the plaintiff alleges that the

Cuba City School District discriminated against the plaintiff by depriving her of

educational opportunities on account of her disability (autism) and subjecting to her

abuse because of her disability.

                          JURISDICTION AND VENUE

      2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1331 because all claims arise under federal law.




                                          1
       Case: 3:20-cv-00674-wmc Document #: 1 Filed: 07/22/20 Page 2 of 5



      3.     Venue is proper under 28 U.S.C. § 1391 in that all of the acts alleged to

have been committed by the defendants occurred within the Western District of

Wisconsin.

                                     PARTIES

      4.     Plaintiff H.A. is a minor resident of the State of Wisconsin, and at all

times relevant hereto, has resided within the Cuba City School District boundaries.

She was born in April, 2010.

      5.     Jennifer Jacobson (“Jacobson”) is H.A.’s mother and one of her legal

guardians.

      6.     Defendant Cuba City School District (CCSD) is a public school district

organized and operated under the laws of the State of Wisconsin.

                           FACTUAL BACKGROUND

      7.     During the academic year 2018-2019, H.A. attended CCSD, specifically

at the Cuba City Elementary School

      8.     H.A. is disabled; she suffers from autism.

      9.     H.A.’s special education teacher that year was Christa Knapp.

      10.    Over the course of the 2018-2019 school year, the CCSD unlawfully

secluded H.A. in a concrete block-walled classroom because of H.A.’s autism.

      11.    Over the course of the 2018-2019 school year, Knapp subjected H.A. to

abuse because H.A. is autistic.    This abuse includes but is not limited to the

following:




                                          2
       Case: 3:20-cv-00674-wmc Document #: 1 Filed: 07/22/20 Page 3 of 5



             A)    On at least one occasion, Knapp forcefully grabbed H.A. by the

      arm and dragged her down a school hallway.

             B)    Knapp would simply ignore H.A. for long periods of time while

      she was in the seclusion room.

             C)    Knapp would engage in conduct that was designed to provoke

      outbursts from H.A. Knapp stated, on at least one occasion, “If we calm or

      discipline H.A., then we cannot suspend her.”

      12.    The seclusion and the abuse described in the above-referenced

paragraph was directed at H.A. as a form of punishment.

      13.    Knapp’s ultimate design was to create a disciplinary record to support

a decision from the CCSD to place H.A. in a different school, outside of the CCSD.

      14.    In March, 2019, the CCSD informed Jacobson that H.A. would be

moved to a different school, New Frontier school. The CCSD was responsible to pay

the costs of H.A. attending New Frontier.

      15.    New Frontier school lacked any expertise in dealing with students who

suffered from autism, like H.A.

      16.    Jacobson requested that the CCSD offer her an accommodation of

sending H.A. to a different school, Common Threads, which had an expertise in

dealing with students with autism.

      17.    The CCSD rejected this request for an accommodation, sending H.A. to

Common Thread for the remainder of the 2018-2019 school year.




                                            3
          Case: 3:20-cv-00674-wmc Document #: 1 Filed: 07/22/20 Page 4 of 5



      18.      The mistreatment and discrimination described above caused H.A.

mental anguish and suffering.      Her behavior at home deteriorated.    She threw

frequent tantrums, and experienced outbursts and bed wetting.

      19.      The discrimination also had a negative impact upon H.A.’s learning

and academic achievement.

      20.      The CCSD receives federal funds.

              H.A.’S FIRST CAUSE OF ACTION AGAINST CCSD -
          VIOLATION OF THE ADA AND THE REHABILITATION ACT

      21.      Plaintiff H.A. restates the previous paragraphs as if set forth fully

herein.

      22.      By engaging in the conduct described above, the CCSD violated H.A.’s

rights by discriminating against her on account of her disability, as prohibited by

the ADA and the Rehabilitation Act.

      23.      By engaging in the conduct described above, the CCSD violated the

ADA and the Rehabilitation Act when it knowingly allowed a hostile learning

environment to exist at the CCSD that adversely affected H.A.’s academic

achievement, on account of her disability. That is, the CCSD acted toward H.A. in

bad faith or with gross misjudgment.

      24.      The CCSD intentionally excluded H.A. from educational opportunities

because of her disability.

      25.      The hostile and discriminatory environment has caused H.A. severe

and permanent economic, physical and emotional injuries.




                                          4
          Case: 3:20-cv-00674-wmc Document #: 1 Filed: 07/22/20 Page 5 of 5



          WHEREFORE, the plaintiff requests a trial by jury along with the following

relief:

          A.    Unspecified compensatory damages;

          B.    Any injunctive relief that the Court may deem just and proper to

                award;

          C.    An award of Plaintiffs’ reasonable attorneys’ fees and costs incurred in

                this action;

          D.    Pre- and post-judgment interest; and

          E.    Any other such relief as the Court may deem appropriate.

                                    JURY DEMAND

          The plaintiff respectfully requests that this matter be tried before a jury of

six (6) competent persons.



          Dated this ______ day of July, 2020.

                                       GINGRAS THOMSEN & WACHS LLP
                                       Attorneys for Plaintiff


                                       s/ Paul A. Kinne
                                       Paul A. Kinne
                                       State Bar Number: 1021493

8150 Excelsior Drive
Madison, WI 53717
Phone: (608) 833-2632
Fax: (608) 833-2874
Email: kinne@gtwlawyers.com




                                             5
